Citation Nr: 9923978	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-29 372	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
which denied the veteran's claim based on assertion of 
entitlement to service connection for an acquired psychiatric 
disorder as due to herbicide exposure.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to presumed 
exposure to herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran currently has an acquired psychiatric disorder or 
PTSD due to herbicide exposure which was incurred in or 
aggravated by service.  




CONCLUSION OF LAW

A well-grounded claim of service connection for an acquired 
psychiatric disorder as due to herbicide exposure has not 
been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the veteran's service medical records 
shows that they are negative for any findings, complaints or 
treatment of an acquired psychiatric disorder or PTSD.  

In May 1974, the veteran was hospitalized due to psychosis.  
He stated that he has had "bad nerves" all his life but was 
functioning well until February 1974 when his superiors at 
work had assigned him to the night shift.  The diagnosis was 
that of schizophrenia.  Subsequent medical records reveal 
treatment for schizophrenia and drug abuse.  

In October 1981, to RO denied the veteran's claim for service 
connection for a nervous condition on the basis that there 
was no evidence of a psychiatric disorder in service or 
within one year of separation from service.  In January 1982, 
the RO denied service connection for PTSD.  In a July 1982 
decision, the Board denied service connection for a nervous 
condition.  

In January 1983 letter, a VA staff psychiatrist stated that 
the veteran's neuropsychiatric condition was compatible with 
post-Vietnam stress syndrome.  A February 1983, VA 
examination diagnosed paranoid schizophrenia in partial 
remission.  

A VA special neuropsychiatric examination by a board of two 
psychiatrists was conducted in June 1990.  The examiners 
stated that nothing in the veteran's early psychiatric 
treatment records were consistent with the diagnosis of PTSD.  
They concluded that the veteran's Vietnam-related symptoms 
were not of sufficient severity to warrant a diagnosis of 
PTSD, and that the veteran was so impaired due to his 
schizophrenia and drug abuse that any possible PTSD 
symptomatology would be irrelevant and noncontributory.  The 
diagnosis was that of chronic and severe schizophrenia and 
drug abuse.  

In an October 1992 decision, the Board found that new and 
material evidence had not been submitted to reopen his claim 
for service connection for an acquired psychiatric disorder 
to include PTSD.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

The threshold question regarding these claims is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Any disease associated with exposure to certain herbicide 
agents, as listed in 38 C.F.R.§ 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to an herbicide if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to an herbicide during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Therefore, service in 
the Republic of Vietnam during the designated time period and 
the establishment of one of the listed diseases is required 
to establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

A veteran who is not entitled to the presumption that he was 
exposed to herbicide agents is not precluded from 
establishing service connection with proof of exposure and 
actual direct causation.  See McCartt, Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran contends that his psychiatric disorder is the 
result of his exposure to Agent Orange during his service in 
the Republic of Vietnam.  

Because there is no evidence that the veteran has developed 
one of the enumerated diseases, the veteran is not entitled 
to the presumption of inservice exposure to an herbicide.  
See 38 C.F.R. § 3.309(e); McCartt, supra.  Accordingly, the 
veteran is not entitled to a presumption that acquired 
psychiatric disorder or PTSD is etiologically related to 
exposure to herbicide agents used in the Republic of Vietnam.  

Regarding entitlement to service connection for acquired 
psychiatric disorder or PTSD, Caluza requires for a claim to 
be well grounded, competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  However, no competent 
evidence has been submitted to show that any current 
psychiatric disability is etiologically related to Agent 
Orange exposure in service.  

Therefore, the Board finds that, since the veteran has not 
presented competent evidence to support his lay assertions, 
he has not submitted evidence that would justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded.  See McCartt; Caluza; Grottveit; 
Tirpak, supra.  



ORDER

Service connection for an acquired psychiatric disorder as 
due to herbicide exposure is denied, as a well-grounded claim 
has not been presented.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

